             Case 1:20-cv-04084-KPF Document 28 Filed 04/12/21 Page 1 of 1




                                                             NEW YORK
                                                             1010 AVENUE OF THE AMERICAS
                                                             NEW YORK, NEW YORK, 10018
                                                             TELEPHONE: (212)213-8844

                                                             FACSIMILE:   (212)213-3318
ATTORNEYS AT LAW
                                                             NEW JERSEY
April 12, 2021
                                                             51 JFK Parkway

Via Electronic Case Filing                                   Short Hills, New Jersey 07078
Hon. Katherine Polk Failla, U.S.D.J.                         Telephone (973) 379-0038
United States District Court                                 Facsimile (973) 379-0048
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

       Re:       Martinez-Cruz, et ano. v. York Bagels Inc. etWWW.ALLYNFORTUNA.COM
                                                              ano.
                 Case No.: 1:20-cv-4084 (KPF) (SN)

Dear Judge Failla:

        Allyn & Fortuna LLP represents the plaintiffs, Rogelio Martinez-Cruz and Erick Martinez-
Castillo (collectively referred to as “Plaintiffs”), in the above-referenced case.

         The instant action is for alleged violations of the Fair Labor Standards Act, 29 U.S.C. § 201
et seq. (“FLSA”) and the New York State Labor Law, Articles 6 & 19 (“NYLL”). Plaintiffs’ counsel
is writing to request an extension on the fact discovery deadline in this case, which is currently set
for April 22, 2021 and an adjournment of the pre-trial conference scheduled for April 27, 2021.

        The reason for the requested extension and adjournment is that since March 25, 2021,
Plaintiffs’ counsel has been trying to schedule Defendants’ depositions but due to the Jewish holidays
Defendants’ counsel was unable to speak to his clients and unable to provide dates for their
depositions. Counsel for the parties have been in communication regarding the scheduling of the
depositions and the notice to admit deadlines but Plaintiffs’ counsel is still waiting on Defendants to
provide dates on which they are available to be deposed. This is the first request for an extension that
has been made by either party.

       Counsel for both parties were initially going to submit a joint letter requesting the
extension/adjournment. However, we could not agree on the reason necessitating the request.

        Please let us know if you have any questions or require further information in connection with
this request. Thank you for your courtesy and attention to this matter.

                                              Respectfully submitted,
                                              /s/ Paula Lopez

Cc.: Defendants’ counsel (via ECF)
